Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21078 Registrant Name: PIMCO New York Municipal Income Fund II Address of Principal Executive Offices: 1345 Avenue of the Americas New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: May 31, 2009 Date of Reporting Period: August 31, 2008 Form N-Q is to be used by management investment companies, other than a small business investment companies registered on Form N-5 (
